NUMBER 13-17-00685-CV

                               COURT OF APPEALS

                       THIRTEENTH DISTRICT OF TEXAS

                         CORPUS CHRISTI - EDINBURG


                 IN RE MANUEL ANTONIO SEAS, M.D.;
          INPATIENT CONSULTANTS OF TEXAS, P.L.L.C.; AND
                IPC THE HOSPITALIST COMPANY, INC.


                       On Petition for Writ of Mandamus.


                                       ORDER
            Before Justices Rodriguez, Longoria, and Hinojosa
                            Order Per Curiam

      Relators Manuel Antonio Seas, M.D.; Inpatient Consultants of Texas, P.L.L.C.; and

IPC the Hospitalist Company, Inc., filed a petition for writ of mandamus in the above cause

on December 15, 2018. Through this original proceeding, relators seek to compel the

trial court to withdraw its orders of March 21, 2017 and July 31, 2017 denying relators’

motion to designate a responsible third party and to grant their motion.        The Court

requests that the real parties in interest, Miguel David Garza, Beatrice Garza, and David

J. Lumber, or any others whose interest would be directly affected by the relief sought,
file a response to the petition for writ of mandamus on or before the expiration of ten days

from the date of this order. See TEX. R. APP. P. 52.2, 52.4, 52.8. Relators’ request for

emergency temporary relief will be CARRIED WITH THE CASE pending review of the

response.

       IT IS SO ORDERED.

                                                               PER CURIAM

Delivered and filed the
19th day of December, 2017.




                                                2